Citation Nr: 0835332	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Crohn's disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hip degenerative joint disease, to 
include consideration of separate 10 percent ratings for each 
hip.

3.  Entitlement to an initial evaluation in excess of 10 
percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 2002 to 
March 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection for degenerative joint 
disease of the bilateral hips assigning a 10 percent 
evaluation, pseudofolliculitis barbae assigning a 0 percent 
evaluation, and Crohn's disease assigning a 0 percent 
evaluation; all disability ratings were effective April 1, 
2006.  The claims file subsequently was transferred to the RO 
in Waco, Texas.  In February 2007, the RO granted an 
increased evaluation of 10 percent for pseudofolliculitis 
barbae and assigned the effective date of March 31, 2006, 
following release from active duty.  The RO also assigned an 
effective date of March 31, 2006 for the grant of service 
connection for bilateral hip degenerative joint disease and 
Crohn's disease.  The RO granted an increased evaluation of 
10 percent for Crohn's disease in June 2007, effective March 
31, 2006.  The veteran has indicated that he is not satisfied 
with these ratings.  Thus, these claims are still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Based on the evidence of record, the bilateral hip disability 
has been recharacterized to include consideration of separate 
10 percent ratings for each hip.


FINDINGS OF FACT

1.  The veteran's Crohn's disease is manifested by complaints 
of chronic fatigue, bowel movements once a day with tinges of 
blood, and minimal functional impairment.  

2.  The veteran's bilateral hip disability is manifested by 
x-ray evidence of degenerative joint disease, limitation of 
flexion to 90 degrees, and minimal functional impairment.

3.  The veteran's pseudofolliculitis is manifested by 
hyperpigmentation of the skin along the jaw bones with 
several red, irritated papules with a total skin surface area 
of less than two percent, total exposed skin area of less 
than five percent, minimal disfigurement, and no functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for Crohn's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.20, 4.27, 4.114, Diagnostic Code 7323 (2007).

2.  The criteria for an initial evaluation of 10 percent, but 
no higher, for degenerative joint disease of the right hip 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5252-5010 (2007).

3.  The criteria for an initial evaluation of 10 percent, but 
no higher, for degenerative joint disease of the left hip 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5252-5010 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.118, Diagnostic Codes 
7899-7828 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant preadjudication notice 
regarding the original service connection claims by letters 
dated in January 2006 and March 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

After the RO granted service connection for the disabilities 
on appeal in July 2006, the veteran filed a notice of 
disagreement with the assigned ratings in October 2006.  
While the veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of his disabilities.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Crohn's disease

The RO granted service connection for Crohn's disease in July 
2006 assigning a 0 percent evaluation, effective April 1, 
2006.  In subsequent rating decisions, the RO granted an 
earlier effective date of March 31, 2006 in February 2007 and 
increased the disability rating to 10 percent in June 2007.

The veteran's Crohn's disease is rated under a combined 
diagnostic code which refers to an unlisted condition (7399) 
and ulcerative colitis (7323). 38 C.F.R. § 4.27.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

Under 38 C.F.R. § 4.114, Diagnostic Code 7323, a 10 percent 
rating is warranted for moderate ulcerative colitis with 
infrequent exacerbations.  In order to get the next higher 30 
percent evaluation, the evidence must show moderately severe 
ulcerative colitis, with frequent exacerbations. 

A February 2006 VA predischarge examination report shows 
positive bowel sounds and that the abdomen was soft and non-
tender.  By way of history, in June 2004, the veteran 
developed red blood per rectum with bowel movements five to 
six times per day.  He later was diagnosed with Crohn's 
disease.  He had been doing well and had been stable on 
medication with no hospitalization, antibiotic, or 
Prednisone; but he complained of a chronic feeling of fatigue 
and had been on limited duty since November 2004.  He felt 
like he had no energy.  He had noticed that he gained 8 to 10 
pounds in the past year.  He had no nausea, vomiting, or 
hematemesis.  He continued to have bowel movements once a day 
with a tinge of blood in it and was followed by his physician 
once a month.  He otherwise had no fevers, chills, nausea, 
vomiting, headache, chest pain, shortness of breath, 
dizziness, or sensation of feeling near fainting.  

The medical evidence does not more nearly approximate the 
criteria for moderately severe symptoms of Crohn's disease.  
The symptoms described above are not more than moderate and 
do not show any frequent exacerbations.  Therefore, a rating 
higher than 10 percent is not warranted under Diagnostic Code 
7323.  The veteran also would not receive a higher rating 
under another analogous code for irritable colon syndrome 
(spastic colitis, mucous colitis, etc), Diagnostic Code 7319.  
A 30 percent evaluation is warranted for severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  As noted, the medical 
evidence does not support these findings.

There is no evidence that the level of disability has ever 
been worse than warranted by a 10 percent rating.  For this 
reason, staged ratings (i.e., different percentage ratings 
for different periods of time) are inapplicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the initial 
increased rating claim for Crohn's disease; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.



Bilateral hip degenerative joint disease

The RO granted service connection for degenerative joint 
disease of the bilateral hips in July 2006 assigning a 10 
percent evaluation, effective April 1, 2006.  The RO later 
assigned an effective date of March 31, 2006 in February 
2007.

The veteran's bilateral hip disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 (for degenerative 
arthritis) and 5252 (for limitation of flexion of the thigh).

Under Diagnostic Code 5010, arthritis due to trauma is rated 
as degenerative arthritis under Diagnostic Code 5003.  
Degenerative or osteoarthritis, when established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, etc.).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2007).  Diagnostic Code 5252 provides a 10 percent 
rating for limitation of flexion of the thigh to 45 degrees.

A February 2006 VA pre-discharge examination report shows hip 
range of motion with straight knee included extension to 15 
degrees, flexion to 90 degrees bilaterally, abduction to 45 
degrees bilaterally, and adduction to 30 degrees bilaterally.  
X-ray examination showed mild degenerative joint disease in 
the bilateral hips.

Based on these findings, the veteran is not entitled to a 
compensable rating for limitation of motion under Diagnostic 
Code 5252.  However, the veteran's flexion of 90 degrees in 
the hips is less than what is considered normal under 38 
C.F.R. § 4.71, Plate II (2007), 125 degrees.  Therefore, the 
veteran has noncompensable limitation of motion in his hips 
with degenerative arthritis.  Under these circumstances, he 
is entitled to a 10 percent rating for each hip under 
Diagnostic Code 5010, as each hip is considered a major 
joint.

None of the remaining diagnostic codes apply for the hip.  
The veteran had no history of unsteadiness or falls.  On 
physical examination, he had a normal gait.  His motor 
examination was 5 out of 5 and his sensory was completely 
intact.  He had good capillary refill, good distal pulses, 
and his deep tendon reflexes were symmetrical bilaterally.  
There was no evidence of any ankylosis in the hips.  The 
diagnosis was bilateral leg osteopenia, minimal functional 
impairment.  For these reasons, Diagnostic Codes 5250, 5251, 
or 5253 to 5255 are inapplicable.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows functional 
impairment in the hips in that the veteran is not able to run 
for more than five minutes due to fatigue; but this 
reportedly does not affect his daily activity.  On repetitive 
motion, he also has no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
motion.  The functional loss in the bilateral hips is already 
contemplated by the separate 10 percent ratings assigned.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the hips has been relatively 
stable throughout the appeals period.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable. See 
Hart v. Mansfield, 21 Vet.App. 505 (2007).

The evidence more closely approximates the criteria for 
separate 10 percent ratings for degenerative joint disease in 
the bilateral hips, but no higher.  In consideration of any 
further increase; there is no doubt to be resolved; and any 
further increase in those ratings is not warranted. Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Pseudofolliculitis barbae

The RO granted service connection for pseudofolliculitis 
barbae in July 2006 assigning a 0 percent evaluation, 
effective April 1, 2006.  An earlier effective date of March 
31, 2006 and an increased rating of 10 percent were assigned 
in February 2007. 

The veteran's pseudofolliculitis barbae is rated under 
Diagnostic Codes 7899 (for an unlisted condition) and 7828 
(for acne).  As previously discussed, when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.  Diagnostic Code 7828 provides a 
10 percent rating where there is deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck or deep acne other than on the face and 
neck.  In order to get a 30 percent rating, the evidence must 
show deep acne affecting 40 percent or more of the face and 
neck. Or the veteran's disability could be rated as 
disfigurement of the head, face, or neck or under Diagnostic 
Code 7800, depending upon the predominant disability.  See 38 
C.F.R. § 4.118, Diagnostic Code 7828.

A February 2006 VA predischarge examination report shows that 
the veteran started to notice that he developed a rash on his 
neck every day and darkening of the skin under and along the 
jaw bone.  He did not have to use any antibiotic or facial 
cream; he just used Edge facial cream for shaving.  It did 
not affect his daily activity or occupational or recreational 
activity.  On physical examination, he had hyperpigmentation 
of the skin along the jaw bones and there were several 
papules.  These were red and irritated, which was consistent 
with pseudofolliculitis barbae.  The total skin surface area 
was less than two percent and the total exposed skin area was 
less than five percent.  The diagnosis was pseudofolliculitis 
barbae, minimal disfigurement and no functional impairment.

These findings do not warrant a rating higher than 10 percent 
under Diagnostic Code 7828.  The analogous criteria of having 
the skin ailment cover 40 percent or more of the face and 
neck are not applicable; as noted, the pseudofolliculitis 
barbae does not cover more than five percent of the face.  
Rating the skin disability under Diagnostic Code 7800 for 
disfigurement of the head, face, or neck would not warrant a 
disability rating higher than 10 percent.  None of the 
characteristics of disfigurement are present; nor is there 
any visible or palpable tissue loss on the face.

Rating the skin disability by analogy under dermatitis, 
Diagnostic Code 7806, also would not warrant a higher rating, 
as the area affected is not more than five percent of the 
total exposed skin area.

The preponderance of the evidence is against the initial 
increased rating claim for pseudofolliculitis barbae; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran's Crohn's disease causes fatigue and the bilateral 
hip degenerative joint disease limits his endurance in 
occupational activity.  These findings, however, do not 
amount to marked interference with employment.  The 
pseudofolliculitis barbae has no affect on the veteran's 
employment.  The evidence also shows no frequent periods of 
hospitalization due to these disabilities. 

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for Crohn's disease is denied.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for right hip degenerative joint disease is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for left hip degenerative joint disease is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for pseudofolliculitis barbae is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


